Citation Nr: 0007901	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-15 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart condition 
(irregular heart beat/high cholesterol/hyperlipidemia).  

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from October 1957 to 
October 1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 1998, a statement of the 
case was issued in August 1998, and a substantive appeal was 
received in October 1998.  The veteran testified at a 
personal hearing at the RO in February 1999. 


REMAND

On her October 1998 substantive appeal, the veteran checked 
the appropriate box to request a hearing before a member of 
the Board at the RO (Travel Board hearing).  In November 
1998, in response to an RO letter, the veteran withdrew her 
request for a Travel Board hearing.  However, on a VA Form 9 
dated in April 1999, the veteran again checked the 
appropriate box to request a Travel Board hearing.  Further, 
in a VA Form 646 dated in October 1999, the veteran's 
representative indicated that additional argument would be 
presented at a Travel Board hearing.  However, there is no 
indication from the claims file that the veteran was ever 
scheduled for a Travel Board hearing.  There does not appear 
to be any withdrawal of the April 1999 request for a Travel 
Board hearing, nor is there evidence that one was scheduled 
or, if scheduled, that she failed to appear.  

The Board also notes that certain items of evidence were 
attached to the April 1999 VA Form 9, and the RO's attention 
is directed to this submission for any appropriate action 
regarding any required supplemental statement of the case. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
Travel Board hearing (or a video 
conference hearing if she so requests).  
A copy of the notice letter should be 
included in the claims file. 

2.  After a Travel Board hearing is held, 
or in the event she withdraws her Travel 
Board request or fails to appear for the 
hearing, the RO should undertake such 
additional action as may be appropriate 
prior to returning the case to the Board 
for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


